                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

DESMOND A. WILLIAMS,                             *

Petitioner,                                      *

v.                                               *            Civil Action No. PX-20-3407

SIMON WAINWRIGHT, Warden and                     *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                               *

Respondents.                              *
                                         ***
                                  MEMORANDUM OPINION

       Pending is Desmond A. Williams’ amended petition for a writ of habeas corpus brought

pursuant to 28 U.S.C. § 2254. In it, Williams challenges his conviction and sentence in the Circuit

Court for Baltimore City for second-degree murder and use of a handgun in a crime of violence.

Respondents urge dismissal of the petition as time barred, and Williams opposes the requested

relief. ECF Nos. 5, 12. The Court has reviewed the pleadings and determines that an evidentiary

hearing is not necessary. See Rule 8(a), Rules Governing Section 2254 Cases in the United States

District Courts and Local Rule 105.6 (D. Md. 2018); see also Fisher v. Lee, 215 F.3d 438, 455

(4th Cir. 2000). For the following reasons, the petition will be dismissed and a certificate of

appealability shall not issue.

I. Background

       On July 9, 1996, Williams pleaded guilty in Baltimore City Circuit Court to second-degree

murder and use of a handgun. He was sentenced to 30 years’ imprisonment on the murder offense

and 20 years for the handgun, with the first five years to be served without parole, all to follow by
five years’ probation. See in Case No. 196040023, Cir. Ct. Balt. City. 1 See also ECF No. 1-2; ECF

No. 5 at 1-2; ECF No. 11-1 at 3, 5.

          On July 15, 1996, Williams filed a motion in Circuit Court for modification of sentence,

which was denied on March 13, 1997. ECF No. 11-1 at 5. Then on May 13, 2002, July 15, 2002,

and November 22, 2004, Williams filed motions to correct an illegal sentence, all of which were

denied. Id. at 6.

          Williams next filed a petition for post-conviction relief on September 7, 2005. The Circuit

Court conducted the post-conviction hearing on February 14, 2006 and denied the petition on July

10, 2006. Id. at 7. On August 11, 2006, Williams filed an application for leave to appeal the denial

of postconviction relief in the Court of Special Appeals of Maryland. Id. On April 4, 2007, the

court denied the application for leave to appeal. Id. at 8.

          Over thirteen years later, on November 16, 2020, Williams filed the petition pending before

this Court. ECF No. 1 at 5; see Houston v. Lack, 487 U.S. 266 (1988); United States v. Dorsey,

988 F. Supp. 917, 919-20 (D. Md. 1998); see also Rule 3(d), Rules Governing Section 2254

Proceedings (discussing the mailbox rule). In the petition, Williams asserts that he received an

illegal sentence, an “ambiguous sentence,” that his sentence violated his plea agreement, and that

his incarceration term exceeds the sentence amounting to “involuntary servitude.” ECF No. 5 at

3. Because Williams filed the petition well after the one-year limitations period provided under

28 U.S.C. § 2244 and no other exception tolls limitations, the petition must be dismissed as time-

barred.




1
  As to the second-degree murder offense, it appears that all but ten years of the sentence was suspended. ECF No. 1-
2; http://casesearch.courts.state.md.us (visited June 21, 2021). However, the docket also reflects that Williams’
probation may have been revoked in 2019 (ECF No. 11-1 at 3-4). This petition presents no claim regarding a violation
of probation proceeding. If Williams wishes to challenge the violation of probation proceedings, he must file a
separate § 2254 petition.

                                                         2
II. Discussion

       A. Applicable Limitations Period

       28 U.S.C. § 2244 provides a one-year limitation period for filing a petition for habeas

corpus in this Court, expressly stating that the time to file runs from the latest of:

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
               States is removed, if the applicant was prevented from filing by such
               State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1).

       Williams’ judgment of conviction became final on August 8, 1996, when the deadline for

filing an application for leave to appeal his guilty plea expired. See Md. Code Ann. Cts. and Jud.

Proc. Art., § 12–302(e) (providing that appeal of a guilty plea is by way of application for leave to

appeal); Md. Rule 8–204(b) (requiring application for leave to appeal be filed within 30 days after

entry of judgment or order from which appeal is sought). The limitations period expired one year

later, on August 8, 1997. Clearly this petition, filed on November 16, 2020, is not timely.

Accordingly, the petition must be dismissed unless Williams can demonstrate that the limitations

period must be tolled. For the following reasons, Williams has not made such a showing.




                                                   3
          B. Statutory Tolling

          The limitations period applicable to a federal habeas petition may be tolled either by statute

or equitably. As to the statute, 28 U.S.C. § 2244(d)(2) provides that “[t]he time during which a

properly filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward any period of limitation under

this subsection.”

          Williams first challenged his sentence in his motion for modification of sentence, which

tolled limitations from July 15, 1996, through March 13, 1997. See Mitchell v. Green, 922 F.3d

187 (4th Cir. 2019) (holding that a motion filed pursuant to Md Rule 4-345(e) tolls the one-year

limitations period under 28 U.S.C. § 2244(d)(2)). But Williams pursued no further relief for five-

years. By that time, the one-year limitations period had long expired. Similarly, with regard to

his state post-conviction petition, even if the Court could somehow construe his current petition to

pursue a cognizable claim arising from that proceeding, the post-conviction petition became final

over thirteen years before Williams filed this petition. Thus, statutory tolling does not save his

claims.

          C. Equitable Tolling

          Equitable tolling applies “in ‘those rare instances where’ due to circumstances external to

the party’s own conduct ‘it would be unconscionable to enforce the limitation against the party.’”

Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002), citing Harris v. Hutchinson, 209 F.3d 325, 330

(4th Cir. 2000). To receive the benefits of equitable tolling, the petitioner must demonstrate “(1)

that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (citation

omitted); see also Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (stating that a habeas petitioner



                                                    4
seeking equitable tolling must establish that some wrongful conduct by respondent prevented him

from timely filing the petition or that extraordinary circumstances outside of the petitioner’s

control caused the delay). Under the doctrine of equitable tolling, the Court may consider time-

barred claims if “new evidence shows ‘it is more likely than not that no reasonable juror would

have convicted [the petitioner].’” Id. at 395 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)).

        Williams maintains that the limitations should toll because his sentence is “ambiguous,”

and so he did not enter a knowing and voluntary plea. ECF No. 5 at 3. But this assertion alone

provides little support for equitable tolling. See Woodward v. Cline, 693 F.3d 1289 (10th Cir.

2012) (holding that state prisoner’s claim that his guilty plea was not knowing and voluntary was

not claim of actual innocence necessary to equitably toll limitations period). Notably, Williams

provides no basis for the Court to find he is actually innocent of the underlying offenses or that he

was prevented in any way from pursuing his federal habeas relief sooner. To the extent Williams

may be asserting that he is unfamiliar with the law, this alone does not provide grounds for

equitable tolling of the filing deadline. See United States v. Sosa, 364 F.3d 507, 512 (4th Cir.

2004). The Court thus concludes that Williams’ petition is untimely, and no basis exists to extend

the limitations period. The claims are therefore time-barred and the petition must be dismissed.

III. Certificate of Appealability

       When a district court dismisses a habeas petition, a Certificate of Appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). If a district court rejects constitutional claims on the merits, a petitioner

satisfies the standard by demonstrating that “jurists of reason could disagree with the district

court’s resolution of [the] constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Buck v. Davis, 137 S. Ct. 759, 773–



                                                 5
74 (2017) (quoting Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)). If, as here, a petition is denied

on procedural grounds, the petitioner meets the standard by showing that reasonable jurists “would

find it debatable whether the petition states a valid claim of the denial of a constitutional right”

and “whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). Because Williams fails to satisfy this standard, the Court declines to issue a

Certificate of Appealability. Williams may request that the United States Court of Appeals for the

Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003).

IV. Conclusion

       For the foregoing reasons, the Petition is dismissed as time barred. A separate Order

follows.



       6/23/21                                                /S/
Date                                           Paula Xinis
                                               United States District Judge




                                                  6
